     Case: 1:17-cv-06399 Document #: 130 Filed: 04/30/19 Page 1 of 10 PageID #:500




                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 TERRANCE DAVIS,                                               )
                                                                            FILED
                                                               )                  4/30/2019
           Plaintiff,                                          )                        . BRUTO    N
                                                                              THOMA.SDG
                                                                                      IS T R IC T COURT
                                                               )          CLERK, U.S
         v.                                                    ) No. 2017 cv 6399
                                                               )
 CITY OF CHICAGO, Chicago Police Officers VICTOR,              )
 RAZO, Star No. 16254, In his Individual Capacity,             ) Jury Trial Demanded
 BRANDON TERNAND, Star No. 7808, In his Individual             )
 Capacity, ANTHONY MUNIZZI, Star No. 15447, in his             )
 Individual capacity, and WILLIAM LEVIGNE, Star No.            )
 14059, In his Individual Capacity,                            )
                                                               )
         Defendants.                                           )


                                   AMENDED COMPLAINT



        NOW COMES the Plaintiff, TERRANCE DAVIS, by and through his attorneys,

OTUBUSIN & ASSOCIATES, P.C., and complaining of Defendants, CITY OF CHICAGO,

Chicago Police Officers VICTOR RAZO, in his Individual Capacity, BRANDON TERNAND,

in his Individual Capacity, ANTHONY MUNIZZI, in his Individual Capacity, and WILLIAM

LEVIGNE, in his Individual Capacity, states as follows:

                                         Cause of Action

1.      This action is brought pursuant to 42 U.S.C. §1983, the U.S. Constitution, the Laws of

        the State of Illinois and the Illinois Constitution, et seq. to redress the deprivation under

        color of law of Plaintiff’s rights as secured by the United States Constitution.




                                           Page 1 of 10
     Case: 1:17-cv-06399 Document #: 130 Filed: 04/30/19 Page 2 of 10 PageID #:501




2.      Specifically, as a result of the egregious misconduct by law enforcement, Plaintiff

        Terrance Davis, was wrongfully arrested for a heinous crime he did not commit.

3.      As a further result of the egregious misconduct by law enforcement, Plaintiff Terrance

        Davis was permanently and severely injured.

                                     Jurisdiction and Venue

4.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§1331

        and 1343(a); the Constitution of the United States; and supplemental jurisdiction as

        codified in 28 U.S.C. §1367(a).

5.      Venue is proper pursuant to 28 U.S.C. §1391 (b). All parties reside in the judicial district,

        and the events giving rise to the claims asserted herein occurred within the district.

                                            The Parties

6.      Plaintiff Terrance Davis (hereinafter referred to as "Plaintiff") was at all relevant times a

        citizen of the United States and a resident of Cook County, Illinois.

7.      Defendants RAZO, TERNAND, MUNIZZI and LEVIGNE were, at the time of this

        occurrence, duly appointed police officers employed by the City of Chicago and engaged

        in the conduct complained of in the course and scope of their employment with the City

        of Chicago.

6.      Defendant Victor Razo (hereinafter referred to as "Defendant Razo") is a police officer

        and the apparent agent of the City of Chicago Police Department. Defendant Razo is

        sued in his individual capacity.

7.      Defendant Brandon Ternand (hereinafter referred to as "Defendant Ternand") is a police

        officer and the apparent agent of the City of Chicago Police Department. Defendant

        Ternand is sued in his individual capacity.



                                           Page 2 of 10
      Case: 1:17-cv-06399 Document #: 130 Filed: 04/30/19 Page 3 of 10 PageID #:502




8.       Defendant Anthony Munizzi (hereinafter referred to as "Defendant Munizzi") is a police

         officer and the apparent agent of the City of Chicago Police Department. Defendant

         Munizzi is sued in his individual capacity.

9.       Defendant William Levigne (hereinafter referred to as "Defendant Levigne") is a police

         officer and the apparent agent of the City of Chicago Police Department. Defendant

         Munizzi is sued in his individual capacity.

10.      At the At the times material to this complaint, Defendants Razo, Ternand, Munizzi and

         Levigne were acting under color of state law, ordinance, and /or regulation. They are

         sued in their individual capacities. Each Defendant’s actions constituted "state action" as

         defined under federal law.

11.      Defendant City of Chicago is a municipal corporation, duly incorporated under the laws

         of the State of Illinois, is the employer and principal of the defendant police officers, and

         is responsible for the policies, practices and customs of its Police Department, City

         Council, Independent Police Review Authority, and Police Board.

                                       FACTUAL BACKGROUND

12.      On August 21, 2012 at about 10:40 p.m., shots were fired from a 2000 Oldsmobile Alero

         vehicle driven by Vandreil Simmons in the 6700 block of South Blackstone in the City of

         Chicago

13.      Vandreil Simmons had an unknown person in the car with him.

14.      The shot fired from the vehicle struck a victim’s head who collapsed at the location.

15.      Vandreil Simmons and the unknown person fled the scene in the car and subsequently

         crashed into two parked vehicles at approximately 6751 South Blackstone in Chicago.




                                            Page 3 of 10
      Case: 1:17-cv-06399 Document #: 130 Filed: 04/30/19 Page 4 of 10 PageID #:503




16.      As the police officers approached the vehicle, the unknown person exited the vehicle and

         pointed a Ruger .380 caliber semi-automatic handgun at the police officers.

17.      Two of the police officers discharged their weapons at the unknown offender.

18.      The unknown person discarded his pistol, and fled on foot south to 68th Street, and then,

         west, making good his escape.

19.      Vandreil Simmons was taken into custody as he tried to exit the vehicle.

20.      On February 10, 2014, an investigative alert was placed for Terrance Davis after the

         CODIS Administrator Kathleen Kozak, the Forensic Scientist, determined that a

         biological swab taken from a plastic cup recovered from the center console of the

         offender’s vehicle matched the DNA profile of Terrance Davis.

21.      On February 25, 2014, Terrance Davis turned himself in to the members of the Fugitive

         Apprehension Unit in Area Central.

22.      On February 25, 2014, Police Officers Razo and Ternand positively identified Terrance

         Davis in a line up.

23.      Thereafter, Officers Munizzi and Levigne arrested Terrance Davis.

24.      Terrance Davis was charged with two counts of aggravated assault of a Police Officer

         with a firearm and one count of Attempted Murder First Degree.

25.      On February 25, 2014, Terrance Davis was taken into the Cook County Correctional

         Center.

26.      Terrance Davis was incarcerated for nine hundred and sixty (960) days, a total of twenty-

         three thousand and forty (23,040) hours until October 13, 2016.

27.      On October 13, 2016, Terrance Davis went on trial and, at the conclusion of trial, he was

         exonorated of all charges.



                                           Page 4 of 10
      Case: 1:17-cv-06399 Document #: 130 Filed: 04/30/19 Page 5 of 10 PageID #:504




28.      Police Officers Razo, Ternand, Munizzi and Levigne conspired to charge Plaintiff with a

         crime that he never committed and to place Plaintiff on the scene of a crime when he was

         not there at all.

                                            COUNT I
                                  (Due Process - 42 U.S.C. § 1983)

1-28. Plaintiff realleges, restates and incorporates by reference, paragraphs 1-28 of this

         Complaint as and for paragraphs 1-28 of this Count I.

29.      Defendants, acting under color of law and within the scope of their employment,

         deprived Plaintiff of his constitutional right to due process. Each of the defendants

         deliberately fabricated evidence used in prosecuting the Plaintiff which violated

         Plaintiff’s right of due process. Absent this misconduct, the arrest and prosecution of the

         Plaintiff could not and would not have been pursued and the criminal charges would have

         been dismissed.

30.      As a result of the violation of his constitutional right to due process, the Plaintiff suffered

         and continues to suffer injuries.

31.      The misconduct that occurred in this Count was objectively unreasonable and was

         undertaken intentionally with willful indifference to Plaintiff's constitutional rights.

         WHEREFORE, the Plaintiff TERRANCE DAVIS, respectfully requests that this Court

enter Judgment in his favor and against Defendants CITY OF CHICAGO, RAZO, TERNAND,

MUNIZZI and LEVIGNE, awarding compensatory damages, costs, and attorney's fees along

with punitive damages against each of the Defendants named in this count as well as any other

relief this Court deems just and appropriate.




                                             Page 5 of 10
   Case: 1:17-cv-06399 Document #: 130 Filed: 04/30/19 Page 6 of 10 PageID #:505




                                          COUNT II
                                (False Arrest - 42 U.S.C. § 1983)

1-28. Plaintiff realleges, restates and incorporates by reference, paragraphs 1-28 of this

       Complaint as and for paragraphs 1-28 of this Count II.

   29. Plaintiff was improperly seized and arrested by Defendants without legitimate probable

       cause. Plaintiff was denied liberty without justification in violation of the Constitution.

   30. As a result of the above described wrongful infringement of Plaintiff’s rights, Plaintiff

       has suffered damages, including, but not limited to, substantial mental distress and

       anguish.

   31. The misconduct described in this Count was undertaken with malice, willfulness, and

       reckless indifference to the rights of the Plaintiff.

       WHEREFORE, Plaintiff TERRANCE DAVIS respectfully requests that this Court enter

Judgment in his favor and against Defendants CITY OF CHICAGO, RAZO, TERNAND,

MUNIZZI and LEVIGNE, awarding compensatory damages, costs, and attorney's fees along

with punitive damages against each of the Defendants named in this count as well as any other

relief this Court deems just and appropriate.

                                          COUNT III
                           (Malicious Prosecution - State Law Claim)

1-28. Plaintiff realleges, restates and incorporates by reference, paragraphs 1-28 of this

       Complaint as and for paragraphs 1-28 of this Count III.

   29. Defendants, individually and/or jointly and in conspiracy, initiated and/or continued a

       malicious prosecution against the Plaintiff, all without probable cause. Defendants were




                                            Page 6 of 10
   Case: 1:17-cv-06399 Document #: 130 Filed: 04/30/19 Page 7 of 10 PageID #:506




       each instrumental in the initiation and perpetuation of the prosecution of the Plaintiff.

       These Defendants each acted with malice.

   30. The Plaintiff was incarcerated for nine hundred and seventy-eight (978) days.

   31. Defendants are liable for malicious prosecution because it was proximately caused by

       their unlawful actions as set forth above.

   32. These actions directly and proximately caused the injuries and damages to the Plaintiff as

       claimed above, and constitute the tort of malicious prosecution under Illinois law.

       WHEREFORE, Plaintiff TERRANCE DAVIS respectfully requests that this Court enter

Judgment in his favor and against Defendants CITY OF CHICAGO, RAZO, TERNAND,

MUNIZZI and LEVIGNE, awarding compensatory damages, costs, and attorney's fees along

with punitive damages against each of the Defendants named in this count as well as any other

relief this Court deems just and appropriate.

                                           COUNT IV
               (Intentional Infliction of Emotional Distress - State Law Claim)

1-28. Plaintiff realleges, restates and incorporates by reference, paragraphs 1-28 of this

       Complaint as and for paragraphs 1-28 of this Count IV.

   29. The acts and conduct of Defendants set forth above were extreme and outrageous. The

       Defendants intended to cause, or were in reckless disregard of the probability that their

       conduct would cause severe emotional distress to the Plaintiff.

   30. Said actions and conduct did directly and proximately cause severe emotional distress to

       the Plaintiff.

   31. The misconduct described in this Count was undertaken with malice, willfulness, and

       reckless indifference to the rights of the Plaintiff.



                                            Page 7 of 10
      Case: 1:17-cv-06399 Document #: 130 Filed: 04/30/19 Page 8 of 10 PageID #:507




      32. As a proximate result of Defendants' wrongful acts, Plaintiff suffered damages, including

         severe emotional distress and anguish.

         WHEREFORE, Plaintiff TERRANCE DAVIS respectfully requests that this Court enter

Judgment in his favor and against Defendants CITY OF CHICAGO, RAZO, TERNAND,

MUNIZZI and LEVIGNE awarding compensatory damages, costs, and attorney's fees along with

punitive damages against each of the Defendants named in this count as well as any other relief

this Court deems just and appropriate.

                                             COUNT V
                                            (Conspiracy)

1-28. Plaintiff realleges, restates and incorporates by reference, all above paragraphs for

         paragraphs 1-28 of Count V of this Complaint at Law.

29.      Defendants together reached an understanding, engaged in a course of conduct, and

         otherwise jointly acted and/or conspired among and between themselves to falsely arrest

         and imprison and to intentionally inflict severe emotional distress on the Plaintiff.

30.      In furtherance of this conspiracy or conspiracies, Defendants named above committed the

         overt acts set forth above including, but not limited to, the wrongful imprisonment and

         prosecution of the Plaintiff, of knowingly concealing exculpatory evidence about the

         Plaintiff, including but not limited to, the making of knowing misstatements and the

         presentation of this knowingly false and incomplete evidence to prosecutors and the filing

         of false and incomplete statements and reports.

31.      Said conspiracy or conspiracies and overt acts were continued from February 25, 2014 to

         October 13, 2016.




                                            Page 8 of 10
      Case: 1:17-cv-06399 Document #: 130 Filed: 04/30/19 Page 9 of 10 PageID #:508




32.      Defendants' acts, as set forth above, in jointly and/or conspiring together to falsely

         imprison, maliciously prosecute and intentionally inflict emotional and physical distress

         on the Plaintiff, constitute the tort of conspiracy.

33.      This conspiracy proximately caused the injuries to the Plaintiff as set forth above.

         WHEREFORE, Plaintiff TERRANCE DAVIS respectfully requests that this Court enter

Judgment in his favor and against Defendants CITY OF CHICAGO, RAZO, TERNAND,

MUNIZZI and LEVIGNE awarding compensatory damages, costs, and attorney's fees along with

punitive damages against each of the Defendants named in this count as well as any other relief

this Court deems just and appropriate.

                                          COUNT VI
                         745 ILCS 10/9-102 – Indemnification – City of Chicago

1-28. Plaintiff realleges, restates and incorporates by reference, all above paragraphs for

         paragraphs 1-28 of Count VI of this Complaint.

29.      Defendant CITY OF CHICAGO has an obligation to indemnify the City of Chicago

         Police Department and the Police Officers for the acts of the Police Officers and

         individual defendants as the individual defendants were at all times relevant, employees

         of the City of Chicago Police Department and Defendants Razo, Ternand, Munizzi and

         Levigne were apparent agents of the City of Chicago Police Department.

30.      The individual defendants were at all times relevant acting within the course and scope of

         their employment.

         WHEREFORE, pursuant to 745 ILCS 10/9-102, Plaintiff TERRANCE DAVIS demands

judgment against the CITY OF CHICAGO in the amounts awarded to TERRANCE DAVIS

against the individual Defendants by way of judgment or settlement, including any and all

amounts awarded for damages, and costs, and attorney's fees.

                                              Page 9 of 10
  Case: 1:17-cv-06399 Document #: 130 Filed: 04/30/19 Page 10 of 10 PageID #:509




                                        COUNT VII
                  (Respondeat Superior - State Law Claim – City of Chicago)

1-28. Plaintiff realleges, restates and incorporates by reference, all above paragraphs for

        paragraphs 1-28 of Count VII of this Complaint.

    29. In committing the acts above, each of the Defendants were members of and/or agents of,

        the CITY OF CHICAGO acting at all relevant times within the scope of their

        employment.

    30. Defendant CITY OF CHICAGO is liable as a principle for all torts committed by its

        agents.

        WHEREFORE, Plaintiff TERRANCE DAVIS demands judgment against the CITY OF

CHICAGO in the amounts awarded to the Plaintiff by way of judgment or settlement, including

any and all amounts awarded for damages, and costs, and attorney's fees.

                                        JURY DEMAND

        Plaintiffs hereby demand a trial by jury pursuant to Federal Rule of Civil Procedure 38(b)

on all issues so triable.

                                                            Respectfully submitted,

                                                            TERRANCE DAVIS


                                                            By:     /s/ Paul O. Otubusin       _
                                                                    One of His Attorneys
Dated: March 13, 2019

Paul O. Otubusin, Esq.
ARDC No: 6205261
OTUBUSIN & ASSOCIATES, P.C.
77 West Washington Street, Suite 1204
Chicago, Illinois 60602
E-mail: drotubusin@otubusinlaw.com
(312) 251-1480
(312) 251-1481 (Fax)

                                         Page 10 of 10
